DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Status of the Application
01.	This Office Communication responds to Applicants' 7/14/2022 [hereinafter "7/14"] Response replying to the 4/14/2022 Office Action. 
This Office Communication applies to the claims, the specification, and the drawings as filed on 7/14/2022, 11/13/2018, and 11/18/2018, respectively. 
The 7/14/2022 Supplemental Response follows Examiner's phone call alerting Applicants' representative that the 7/13/2022 amendments to the claims would be non-responsive because the amended claims (all of the pending claims) go to a scope akin to claim 10, which was withdrawn as directed to a Species constructively NOT elected, as shown in the 12/24/2020 Final Rejection. 
The 7/14/2022 Response presents a listing of the claims, amended from the claims pending as of the 4/14/2022 Non-Final Rejection—it is as if the 7/13/2022 Claims were NOT presented. . 
Applicant's Election
02.	The 9/21/2020 Response amended claim 10 to claim an invention restrictable from those previously examined. 
The 12/24/2020 Office Communication explained that claim 10 is directed to an invention other than those earlier presented and examined and, therefore, withdrew claim 10 from prosecution on the merits as directed to an invention other than those constructively elected for prosecution on the merits. The 12/24/2020 Office Communication also noted that the withdrawal of claim 10 from prosecution on the merits is Final.
The bases for withdrawing claim 10 from prosecution on the merits remain. The withdrawal of this claim from prosecution on the merits, therefore, is maintained. 
Objections to the Claims
03.	Claims 1-7, 9, 15-18, and 21-26 are objected to under 37 CFR § 1.75(d)(1) because "terms and phrases used in the[se] claims [do not] find clear support or antecedent basis in the description."
NOTE the 112(a) and 112(b) rejections of the claims.
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms [and the phrases] in the claims may be ascertainable by reference to the description. 
Although "[Applicant[s are] not limited to the nomenclature used in the application[,] as filed, [Applicants] should … appropriate[ly] amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new [nomenclature] appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1)[, which requires terms and phrases used in the claims to find clear support or antecedent basis in the description so that their meaning in the claims may be ascertainable by reference to the description], [A]pplicant[s must] [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms and the phrases appearing in the claims[,] provided no new matter is introduced" (underlined herein for emphasis; see 35 U.S.C. § 132(a)). See, M.P.E.P. § 608.01(o). Alternatively, Applicants must amend the claims (in a manner satisfying the requirement of written description support under 35 U.S.C. § 112(a)), so the terms and the phrases in the claims find clear support or antecedent basis in the description so their meaning in the claims may be ascertainable by reference to the description. 
The disclosure of the invention provides neither clear support nor clear antecedent basis for the following terms and phrases in the claim(s): 
a.	"and another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other," as independent claims 1 and 15 (and claims depending therefrom) recite,
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
35 U.S.C. § 112 Rejections of the Claims 
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
05.	Claims 1-7, 9, 15-18, and 21-26 are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification. Merriam-Webster OnLine Dictionary definition of "other" is provided as evidence.
NOTE the 112(b) rejection of the claims.
A Response overcoming this rejection under 35 U.S.C. § 112(a) of claims 1-7, 9, 15-18, and 21-26: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 1-7, 9, 15-18, and 21-26 as "terms and phrases … in the[se] claims [do not] find clear support or antecedent basis in the description." 
The as filed disclosure of the invention fails to contain the following subject matter: 
a.	"and another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other," as independent claims 1 and 15 (and claims depending therefrom) recite,
in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention as including the matter the 7/14/2022 amendments introduce into the invention of the claims.
The 7/14/2022 Response [hereinafter " MM/DD Response"] not only amends the claim(s) to recite feature(s) lacking written description in the as filed specification, it also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 4/14/2022 "Office Action." 
"A simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection [of a claim]" if the following three prongs are met: 
"[(1) the rejected claim a] new or amended claim[; (2)] the support for the limitation is not apparent[; (3) A]pplicant[s have] not pointed out where the limitation is supported."
See, Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007) ("hold[ing] that [then M.P.E.P. ]§ 2163.04(I)(B) as written [to be] a lawful formulation of the prima facie standard for a lack of written description rejection").
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]'" and, 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious."
To provide written description support by being anticipatory, a disclosure "ha[s] to show the claimed invention arranged or combined in the same way as recited in the claim." Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008) (bolded herein for emphasis; the Federal Circuit overturning a District Court's finding of anticipation). "[U]nless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed …" See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760; bolded herein for emphasis.
According to the ICU Medical and Net MoneyIN precedents, therefore, a new or amended claim would have written description support in an as filed application if the as filed application: 
(1) actually or inherently discloses the individual features of the new or amended claim, and 
(2) discloses the individual features as arranged or combined in the same way as recited in the new or amended claim. 
It is noted that the recitation "and another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other" strongly implies that the scope of the claims now "includes [three boron-free ferromagnetic layers, wherein one FM is isolated from the other two, and the] two other boron-free FM layers contact[] ing each other." And this clearly would be a scope lacking written description support ion the as filed disclosure of the invention. 
 The 7/14/2022 Response (hereinafter "7/14 Response") presents amended/new claims 1-7, 9, 15-18, and 21-26, now reciting "and another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other." 
The first prong, therefore, is satisfied. 
With respect to claims 1-7, 9, 15-18, and 21-26, moreover, "the support for the [above quoted] limitation is not apparent" in the disclosure of the as filed application. 
Specifically, neither the as filed detailed description nor the as filed figures nor the original claims indicate that the invention might include "another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other." 
Moreover, searching the as filed application for "two other" yields zero hit. 
The second prong, therefore, is also satisfied. 
The 7/14/2022 Response, moreover, "has not pointed out where the" as filed application provides written description support for the noted feature as the claims now recite. And contrary to the contention in the 7/14/2022 Response, nor do either of FIGs. 2A or 2F show two other boron-free ferromagnetic layers contacting each other. 
The third prong, therefore, is also satisfied. 
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the as filed specification fails to provide written description support for "and another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other," as independent claims 1 and 15 (and claims depending therefrom) recite. And these claims, therefore, are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
06.	Claims 1-7, 9, 15-18, and 21-26 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention. Merriam-Webster OnLine Dictionary definition of "other" is provided as evidence.
Specifically, in independent claims 1 and 15, and therefore the claims depending therefrom, the recitation "and another of the first ferromagnetic region and the second ferromagnetic region includes two other boron-free ferromagnetic layers contacting each other," as independent claims 1 and 15 (and claims depending therefrom) recite, does not makes sense since "two other boron-free ferromagnetic layers contacting each other" does not make sense since "other" lacks antecedent basis (in the claims as well as in the specification) as to what is the "other" with respect to. See, for example, Merriam-Webster OnLine definition of "other." 
Using "other two" in the context of the claims renders the claims indefinite.
An applicant acting as one's own lexicographer to specifically define a term of a claim contrary to its ordinary meaning must clearly redefine the claim term and set forth the uncommon definition in the written description so a person of ordinary skill in the art is on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The specification of this application, however, does not provide antecedent basis for "other two," let alone clearly redefine "other two." Accordingly, using "other two" in the context of the claims renders the claims indefinite. 
A person skilled in the art, therefore, would not know what is the scope of the claimed invention: whether the claims, in fact, require only two or whether there is at least one boron-free layer, two which there is added "other two" boron-free layers that are contacting, and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1-7, 9, 15-18, and 21-26, therefore, have indefinite scopes. 
Accordingly, claims 1-7, 9, 15-18, and 21-26 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claims, from which the remaining claims depend, and because the noted features are what the Response argues patentably distinguish the claims over the applied prior art. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Response to Arguments 
07.	The arguments in the 7/14/2022 "Response" have been fully considered. The arguments, however, are found unpersuasive in view of the new art rejections detailed above. 
Absent a persuasive argument overcoming the rejections, supra, rejecting the claims as being unpatentable is proper. And the rejection of the claims, therefore, is maintained. 
CONCLUSION
08.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814